Citation Nr: 0114038	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for recurrent kidney 
stones.

2.  Entitlement to service connection for a chronic bilateral 
hand disability.

3.  Entitlement to service connection for a chronic 
disability manifested by muscle spasms of the ribs.

4.  Entitlement to service connection for a chronic low back 
disability.

5.  Entitlement to service connection for a chronic neck 
disability.

6.  Entitlement to service connection for a chronic left knee 
disability.

7.  Entitlement to service connection for a chronic left 
shoulder disability. 




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired effective March 1, 1998, with more than 
20 years of active service.  This matter is currently before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision prepared in May 1999 by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 2000 by the 
undersigned Board Member sitting in Washington, D.C., by 
videoconference, with the veteran at the Muskogee, Oklahoma 
RO.


REMAND

During the pendency of this veteran's appeal, there has been 
a significant change in the law, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date, and 
thus is applicable in this case.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO determined that the claims at 
issue were not well-grounded.  However, this analysis is no 
longer applicable.  For the reasons explained below, the 
Board finds that there is a further duty to assist the 
veteran with the development of all of the service connection 
claims in appellate status.  Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The veteran was treated for a kidney stones in August 1977, 
while on active duty, and again in June 1999, more than 21 
years later but only 13 months after his separation from 
service.  He contends that a medical opinion, if obtained, 
would support his belief that the post-service kidney stone 
was a recurrent disorder that began during service.  It is 
the Board's judgment that, under the VCAA, further factual 
development, including affording the veteran the requested 
medical opinion, is required.  Id.

The veteran was treated for bilateral hand pain, rib muscle 
spasms, and a left knee strain while on active duty.  He 
contends that he continues to suffer from the same symptoms, 
although no specific diagnoses have been assigned for these 
disorders.  Given the in-service findings and his recent 
service, the Board finds that the veteran's claims for 
service connection for disabilities manifested by bilateral 
hand pain, rib muscle spasms, and left knee symptoms require 
further development, to include obtaining an orthopedic 
examination that includes opinions addressing whether the 
veteran currently has the claimed disabilities and, if so, 
the contended causal relationships.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
The veteran also contends that he has chronic back, neck, and 
left shoulder  disabilities which are causally linked to in-
service trauma.  The service medical records show that he was 
thrown from a horse in March 1979.  He was treated for back 
pain and spasm at that time and for neck pain in 1981.  He 
was also treated for  a left shoulder bursitis in 1997.  
Post-service clinical records beginning in December 1998 
reflect that the veteran complained of low back pain on 
several occasions.  An X-ray examination of his lumbar spine 
in July 1999 revealed degenerative disc disease at L4-5 and 
L5-S1.  In view of the foregoing, the Board finds that 
further factual development, including affording the veteran 
the requested medical opinion, is required.  Id.

The Court of Appeals for Veterans' Claims has held that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In view of the foregoing, genitourinary and 
orthopedic examinations are warranted.

The RO should also determine if there are any medical records 
available relating to evaluation and treatment for any of the 
disabilities at issue since service; all relevant treatment 
records should be secured.  Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Murincsak, v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that there are no service medical 
records for the period from November 1997 to March 1998, to 
include a report of a complete separation examination.  The 
RO should attempt to obtain any additional service medical 
records which may be available, to include a complete 
retirement examination.  The veteran should also be afforded 
the opportunity to submit or identify alternative records 
which might establish his health status proximate to his 
service discharge.  Hayre v. West, 188 F.3d 1327, 1331-32 
(Fed. Cir. 1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should conduct a search to 
determine if there are any additional 
service medical records available, to 
include a report of a separation 
examination.  Any records that are 
obtained should then be associated with 
the claims file.

If there are no additional service 
medical records available, the veteran 
should be afforded the opportunity to 
submit or identify alternative records 
which might establish his health status 
proximate to his service discharge.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for kidney stones and 
disabilities of the hands, thorax or rib 
area, back, neck, left knee, and left 
shoulder since service.  Any post-service 
medical records not yet associated with 
the claims file, including either private 
or VA treatment records, should be 
secured and associated with the claims 
file.

3.  The veteran should be afforded VA 
urology examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with  the 
examination.  The examiner must opine 
whether the veteran has a current 
genitourinary disorder, to include kidney 
stones and, if so, whether it is at least 
as likely as not (50 percent likelihood 
or more) that it is causally linked to 
service, to include the kidney stone that 
was present in August 1977.  Any tests 
deemed necessary should be accomplished.

4.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any hand disorder, disability manifested 
by rib muscle spasms, left knee disorder, 
low back disability, neck disorder, or 
left shoulder disability that may be 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with  the examination.  
The examiner must opine whether the 
veteran has any of the claimed 
disabilities and, if so, whether it is at 
least as likely as not (50 percent 
likelihood or more) that they are 
causally linked to any incident of 
service.  Any tests deemed necessary 
should be accomplished.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

6.  Thereafter, the RO should readjudicate 
the claims for service connection.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
for response.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

